DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo (US 2020/0119303).
Regarding independent claim 1, Lo teaches an optical film (Fig. 5) comprising a light transmitting film (Fig. 5, Element 470) and a light blocking film (Fig. 5, Element 
Regarding claim 2, Lo teaches a plurality of light blocking films (Fig. 4A, Elements 401A-D) provided, the light blocking films (401A-D) each connected with the periphery of the light transmitting film (470), and uniformly distributed along the periphery of the light transmitting film (470).
Regarding claim 3, Lo teaches the light transmitting film (470) in a quadrangle shape and has four side edges (Fig. 4A), the number of the light blocking films (401A-D) is four, each of the four light blocking films (401A-D) has a first side edge, and first side edges of the four light blocking films (401A-D) are connected with the four side edges of the light transmitting film (470) in one-to-one correspondence (Fig. 4A).
Regarding claim 4, Lo teaches a length of the first side edge of each of the four light blocking films (401A-D) as same as a length of the corresponding side edge of the light transmitting film (470).
Regarding claim 5, Lo teaches the light blocking film provided with a moisture-oxygen barrier layer (¶ [0034]).
Regarding claim 6
Regarding claim 7, Lo teaches the light blocking film (401C/D) as an adhesive film (¶ [0031]).
Regarding claim 8, Lo teaches the light transmitting film (470) as an Optically Clear Adhesive film (¶ [0031]).
Regarding claim 9, Lo teaches a display screen assembly (Fig. 2) comprising a cover plate (Fig. 2, Element 110), a display panel (Fig. 2, Element 210) and the optical film (Fig 2, Element 200) according to claim 1, the cover plate (110) and the display panel (210) are arranged in lamination, the light transmitting film (470) is disposed between the cover plate (110) and the display panel (210), and the light blocking film (401C/D) is connected with a side surface of the display panel (210) facing away from the cover plate (110) so as to encapsulate at least part of the side surface of the display panel (210).
Regarding claim 10, Lo teaches a touch panel, the touch panel and the display panel arranged in lamination, the touch panel located between the cover plate and the display panel, and the light transmitting film disposed between the cover plate and the touch panel (Fig. 7).
Regarding claim 11, Lo teaches a touch panel, the touch panel and the display panel arranged in lamination, the touch panel located between the cover plate and the display panel, and the light transmitting film disposed between the display panel and the touch panel (Fig. 6).
Regarding claim 12
Regarding claim 13, Lo teaches the light blocking film comprises a first light blocking sub-film (Fig. 5, Element 450) and a second light blocking sub-film (Fig. 5, Element 430) attached with each other, both of the first light blocking sub-film (450) and the second light blocking sub-film (430) connected with the periphery of the light transmitting film (470), and at least part of the first light blocking sub-film (450) detachable from the second light blocking sub-film (430), the first light blocking sub-film (450) connected with a side surface of the display panel facing away from the cover plate (601) so as to encapsulate at least part of the side surface of the display panel; the second light blocking sub-film is connected with a side surface of the cover plate close to the touch panel so as to encapsulate at least part of a side surface of the touch panel (Fig. 6).
Regarding claim 14, Lo teaches a display device (Fig. 1) comprising the display screen assembly according to claim 9.
Regarding claim 15, Lo teaches a plurality of light blocking films (401A-D) provided, the light blocking films (401A-D) are each connected with the periphery of the light transmitting film (470), and are uniformly distributed along the periphery of the light transmitting film (470).
Regarding claim 16
Regarding claim 17, Lo teaches a length of the first side edge of each of the four light blocking films (401A-D) as same as a length of the corresponding side edge of the light transmitting film (470).
Regarding claim 18, Lo teaches the light blocking film provided with a moisture-oxygen barrier layer (¶ [0034]).
Regarding claim 19, Lo teaches the light blocking film as an adhesive film (¶ [0031]).
Regarding claim 20, Lo teaches the light transmitting film as an Optically Clear Adhesive film (¶ [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bu (US 2021/0150941) teaches a flexible display device with hetero-shaped double-sided adhesive tape.  Her (US 2021/0083227) teaches a display with double-sided adhesive tape that is partially opaque.  Ha (US 2020/0045155) teaches a cover glass with double-sided optically clear adhesive.  Chen (US 2017/0285394) teaches a display screen with optical film having lightproof portion and light-transmitting portion.  Yang (US 2016/0132165) teaches a touch device with nanoscale conductive films.  Wu (US 2015/0331537) teaches a touch panel display with optically clear adhesive.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        20 March 2022